In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-16-00401-CV

IN THE INTEREST OF S.R., A CHILD           §    On Appeal from the 325th District Court

                                           §    of Tarrant County (325-425702-07)

                                           §    December 27, 2018

                                           §    Opinion by Justice Pittman


                                    JUDGMENT

      This court has considered the record on appeal in this case.           Based on

mootness, the 2nd Reformed Order is modified to vacate those portions of the order

addressing conservatorship, possession, access, and Mother’s periodic child-support

obligation. It is ordered that the 2nd Reformed Order of the trial court is affirmed as

modified.

      It is further ordered that Appellant Mother shall pay all of the costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Mark T. Pittman_________________
   Justice Mark T. Pittman